Per Curiam.
We cansee no difference as to ownership between property taken by the regents of the university “ by grant, gift, devise, or bequest” (Pol. Code, § 1415, sub.7), and' other property administered by them. If any, all such property is exempt from taxation. The mortgage to secure the money loaned by the regents to plaintiff was not, therefore, subject to taxation. As the mortgage was assessed to the regents of the university, the tax deed would show the assessment was void. The deed would cast no cloud upon plaintiff’s title, since in an action brought upon it by the purchaser the present plaintiff would not be called upon to introduce any evidence, but the purchaser must fail on his own showing. (Grimm v. O’Connell, 54 Cal. 521.)
Judgment and orders affirmed.